Foster, J.
The supreme court of Vermont, in an action against these defendants, held that, “ if in fact they were common carriers over a line of railroad, it could be no defence to an action at law for a breach of duty or obligation arising out of business entrusted to them in that relation, that they were running and managing the line of railroad as receivers under the appointment of the court of chancery.” Blumenthal v. Brainerd, 38 Verm. 408.
It is impossible for the courts of this Commonwealth to accord to these defendants an exemption from the ordinary common law liabilities of common carriers, more extensive than they are allowed in the state in which they were appointed receivers, and in which the accident occurred. Under these circumstances, the ordinary rule for which the defendants contend, that receivers are amenable solely to the court by which they are appointed, is inapplicable. Exceptions sustained.